On this record we find that the defendant’s motion for summary judgment should have been granted. The documentary evidence established that the actions of the defendant were legally justified. The plaintiff’s affidavits failed to set forth evidentiary facts to controvert the defense or show any actionable wrong resulting in damage. Order unanimously reversed, with $20 costs and disbursements to the appellant, and the motion granted. Present — Peck, P. J., Glennon, Cohn, Callahan and Shientag, JJ. [198 Mise. 598.]